VAN HOOMISSEN, J.
In this workers’ compensation case, the costs sheet accompanying the previous opinion (55 Or App 480, 638 P2d 491), designated claimant as the sole prevailing party. The designation was incomplete, because Insurance Company of North America also was a prevailing party. Therefore, the costs sheet is revised to reflect that both claimant and INA shall recover their costs and disbursements from Truckers Insurance Co. In addition, pursuant to her unopposed petition, claimant shall receive her attorney fees from Truckers. The dispositional phrases on the first and last pages of the opinion are hereby revised to read: Affirmed as to INA; reversed and remanded as to Truckers for a determination of the extent of claimant’s disability and for award of interim compensation, penalties and attorney fees.